Citation Nr: 1618684	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to residuals of an internal derangement of the left knee, residuals of a total right knee replacement and herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as secondary to residuals of an internal derangement of the left knee, residuals of a total right knee replacement and herbicide exposure..

3. Entitlement to total disability based on individual unemployability due to service-connected disorders


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1951 to September 1973.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran requested a videoconference hearing, however, he withdrew that request in January 2014.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been provided with a VA examination which addressed whether it was at least as likely as not that lower extremity peripheral neuropathy is proximately due to or the result of his service-connected knee disorders.  The Veteran, however, has not been provided with an examination which addressed whether lower extremity peripheral neuropathy is related to his active military service or to his presumed exposed to herbicides while in the Republic of Vietnam.  Hence, additional medical opinions will assist in the adjudication of these claims. 

The Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the Veteran's claims for service connection.  Therefore, this claim should also be readjudicated, along with the Veteran's service connection claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA medical examination to determine the nature and etiology of his lower extremity peripheral neuropathy.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. 

The examiner is to conduct a detailed review of the Veteran's pertinent medical history and current complaints in order to determine the nature and etiology of any lower extremity peripheral neuropathy.  A complete rationale for any opinions expressed must be provided. 

The examiner is to opine whether it is at least as likely as not that the Veteran's lower extremity peripheral neuropathy is related to his active military service.  If not the examiner must address whether it is at least as likely as not that lower extremity peripheral neuropathy is due to the appellant's exposure to herbicides in Vietnam.  If not, the examiner must opine whether it is at least as likely as not that lower extremity peripheral neuropathy is permanently aggravated by his service-connected right and left knee disabilities.  A complete and fully reasoned rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for all examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claims, including the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, considering all evidence of record. If the benefits sought remain denied, the Veteran and his attorney must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




